Citation Nr: 1826373	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-20 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder (psychiatric disorder) and/or hypertension.

2.  Entitlement to an effective date earlier than August 31, 2010 for the award of an increased rating for an adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder. 

3.  Entitlement to a disability rating in excess of 50 percent for adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to March 2001, and from February 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The May 2011 rating decision, in pertinent part, denied service connection for erectile dysfunction, granted a 50 percent rating for adjustment disorder from August 31, 2010, and denied TDIU.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of that hearing is of record.

The issues of entitlement to service connection for erectile dysfunction and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for a service-connected adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder was received on August 31, 2010, more than a year after the March 2009 rating decision that granted service connection for this disability. 

2.  The Veteran's adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder causes deficiencies in most areas due to symptoms equivalent in severity to those corresponding to a 70 percent rating, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 31, 2010 for the award of an increased rating for adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder are not satisfied.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.400, 20.1103 (2017). 

2.  The criteria for a rating of 70 percent, but not higher, for adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder have been satisfied for the entire appellate period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, DC 9440 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

Service connection for the Veteran's adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder (psychiatric disorder) was granted in a March 2009 rating decision.  The Veteran was notified of the decision and his appellate rights in a March 2009 letter.  He did not appeal the decision or submit new evidence within one year of the date of its mailing.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal); see also 38 C.F.R. § 3.156(b) (providing that if new and material evidence received within one year after the date of mailing of an RO decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017).  Accordingly, the March 2009 rating decision is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.302, 20.1103.  

VA law provides, in pertinent part, that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability at that time.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For this purpose, the evidence must show that an ascertainable increase in disability sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  

The Veteran's claim for an increased rating was received on August 31, 2010.  The Veteran does not state, and the record does not show, that a claim for an increased rating was submitted prior to that date.  See 38 U.S.C. §§ 501, 5101 (2006); 38 C.F.R. § 3.151 (2010).  The evidence does not show an ascertainable increase in severity of the Veteran's disability within one year prior to the date of claim.  

Accordingly, the earliest effective date that may be assigned for the award of the increased rating for the Veteran's psychiatric disorder is August 31, 2010, the date of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


II.  Increased Rating

A. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran's service-connected psychiatric disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440, which pertains to chronic adjustment disorder.  Almost all mental health disorders, including chronic adjustment disorder, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  Id.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  Id. at 443; see 38 C.F.R. § 4.130.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has amended certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Accordingly, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Vazquez-Claudio, 713 F.3d at 118.  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

For claims to which the DSM-IV applies, as is the case here, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.


B. Analysis

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent rating for his psychiatric disorder were more nearly approximated during the entire appellate period.  

The Veteran underwent a VA examination in September 2010.  The examination report indicates the Veteran continued to have acute episodes of seizure-like symptoms as a result of stress and fatigue.  The Board here notes that the Veteran's symptoms of shaking and convulsions are considered manifestations of the Veteran's service-connected psychiatric disorder.  See September 2010 VA Examination Report; May 2011 Rating Decision.  In this regard, VA treatment records consistently show that neurological examinations have been normal, and that a physiological basis for his seizures and tremors has not been found.  See, e.g., August 2010 VA Treatment Record.  At the VA examination, the Veteran reported decreases in energy, libido, concentration and self-esteem.  He stated that he had not experienced suicidal or homicidal ideation.  He also reported full-time employment with one week of time lost in the past year.  The examiner noted decreased concentration, difficulty in following instructions, and increased absenteeism concerning problems related to occupational functioning.  The Veteran did not have interpersonal conflicts at work, and was able to perform his job adequately, despite decreased concentration.  He lived with his fifteen-year-old son in a trailer, and kept in contact with two older sons.  He had friends with whom he engaged in some positive social activities.  On examination, the Veteran's thought process was noted to be rambling, but his thought content was normal.  He had mild memory impairment.  With regard to judgment, the examiner found that the Veteran did not understand the outcome of his behavior.  His clothes were disheveled and his psychomotor activity was slow and tense.  The examiner found that the Veteran's symptoms results in deficiencies in areas such as judgment, thinking, family relations, and mood. 

On January 24, 2011, a VA treatment record reflects that the Veteran was seen by psychiatry for increased seizures or tremors with blackouts.  These would cause the Veteran to then sleep for several days.  As noted above, a physiological basis for these symptoms has not been found, and they have been associated with his psychological symptoms.  He reported "a lot of depression and anxiety."  He was worried about losing his job.  He reported increased stress at work and an inability to concentrate.  He reported anxiety attacks with tachycardia, shortness of breath, panic, and feeling overwhelmed.  The treating psychiatrist prescribed a higher dosage of antidepressant medication.  

Subsequent VA treatment records show that the Veteran began missing a number of days from work, and discontinued working altogether in July 2011 due to concern with his tremors and falling asleep at the wheel.  His job was terminated in October 2011 due to his absenteeism, as shown in a letter from his former employer. 

VA treatment records further show that the Veteran called the Veterans Crisis Line in January 2012 with suicidal thoughts, but did not have a plan or intent.  Other records show that he reported experiencing multiple grand mal seizures, spasms, tremors, panic attacks, loss of conscious, and incontinence during the relevant time period.  In June 2013, he reported periods of extreme anxiety where he felt very shaky and anxious.   He also reported feeling isolated, more depressed, and almost tearful, but he denied thoughts about harming himself or other people.  He reported having difficulty functioning because he was living in a trailer parked in a lot where he worked part-time.

A VA treatment record dated in February 2012 indicates the Veteran was limited to working 30 hours per week due to his movement disorder and fatigue. 

The July 2016 VA examination report reflects that the Veteran stated he was last employed in 2014.  He testified at the March 2017 hearing that he stopped working two years earlier. 

The July 2016 VA examination report reflects that the Veteran has symptoms of anxiety, irritability, depression, social isolation, poor self-worth, no energy, poor sleep, "seizures," "twitches," fatigue, tingling in arms, angry thrashing, and yelling.  The examiner diagnosed the Veteran with adjustment disorder with depressed and anxious mood and undifferentiated somatoform disorder.  The examiner found that the Veteran's psychiatric disorder was manifested by the following: depression, anxiety, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, neglect of personal appearance and hygiene.  The examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.

The September 2010 VA examiner found that the Veteran's symptoms result in deficiencies in areas such as judgment, thinking, family relations, and mood, as is required for a 70 percent rating.  The July 2016 VA examination report shows symptoms corresponding to the criteria for a 70 percent rating.  Although the examiner found that the Veteran had reduced reliability and productivity rather than deficiencies in most areas, the VA treatment records support a finding of significant occupational impairment that, together with his severe symptoms, more closely corresponds to a 70 percent rating.  Reasonable doubt on this issue is resolved in favor of the Veteran, and the Board finds that the 70 percent rating is warranted for the entire appellate period.

The preponderance of the evidence weighs against a rating higher than 70 percent as the Veteran's symptoms are not equivalent in severity to those associated with a 100 percent rating, but rather more closely correspond to the criteria for a 70 percent rating or lower.  In the alternative, he does not have total occupational and social impairment.  In this regard, the July 2016 VA examination report shows that the Veteran had a girlfriend and several friends he spent time with.  Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102.

The Board finds that the Veteran's dystonic and seizure-like symptoms do not warrant a separate rating.  As discussed above, they are considered manifestations of the Veteran's service-connected psychiatric disorder, and their disabling effects have been taken into account in the ratings assigned under the General Rating Formula.  In this regard, the Board finds that the dominant and most disabling aspect of the Veteran's disability is psychiatric in nature, and thus is properly evaluated under 38 C.F.R. § 4.130, DC 9440.  See 38 C.F.R. § 4.126(d) (providing that when a single disability has been diagnosed as both a physical condition and a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition) (citing 38 C.F.R. § 4.14)).  By the same token, extraschedular referral is not warranted, as these manifestations are contemplated by the rating criteria for mental health disorders.  See id.; 38 C.F.R. § 4.130 (providing that somatic symptom and related disorders (DC's 9421 and 9422) and conversion disorder (functional neurological symptom disorder) (DC9424) are to be rated under the General Rating Formula); see also 38 C.F.R. § 3.321(b). 


ORDER

An effective date earlier than August 31, 2010 for the award of an increased rating (now 70 percent) for adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder is denied. 

A rating of 70 percent, but not higher, for adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The issues of entitlement to service connection for erectile dysfunction and a TDIU must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

In February 2011, the Veteran underwent a VA Genitourinary examination.  The Board finds the examiner's medical opinion insufficient to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examiner found that the Veteran's erectile dysfunction was less likely than not caused by service-connected adjustment disorder.  The examiner concluded that the most likely etiology of the Veteran's erectile dysfunction was hypertension medication, which he started about the same time as the onset of erectile dysfunction.  However, the opinion does not indicate that the examiner considered the effect of the Veteran's adjustment disorder medication on his erectile dysfunction, which the Veteran states is also a causal factor.  See Hearing Transcript.  The Board finds that a new VA opinion is necessary to address this issue.

Further, in the July 2016 VA Form 646 (Statement of Accredited Representative in Appealed Case), the Veteran (through his representative) noted that the February 2011 VA examiner attributed his erectile dysfunction to his hypertension medication.  The Veteran moved to revise or reverse on the basis of clear and unmistakable error (CUE) prior rating decisions dated July 1, 2008, May 6, 2011, and April 2, 2012, that denied service connection for hypertension.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  As it is inextricably intertwined with the claim for service connection for erectile dysfunction, it must be addressed by the RO.

Concerning the issue of TDIU, the Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability in October 2011.  Since that time, the record indicates the Veteran engaged in alternative employment, but appears to currently be unemployed.  Therefore, the Veteran should be provided an opportunity to submit an updated VA Form 21-8940.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained, and he should afforded a VA examination concerning his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran recently indicated he is homeless.  The AOJ must verify the Veteran's current mailing address and advise all components of VA of the correct address.  Specific procedures to notify homeless veterans are set forth in 38 C.F.R. § 1.710.  Upon remand, those procedures should be followed (unless it is established that the Veteran is no longer homeless).  Such efforts must be documented in the claims file.

2.  Adjudicate the Veteran's claims of clear and unmistakable error (CUE) in the rating decisions dated July 1, 2008, May 6, 2011, and April 2, 2012, that denied service connection for hypertension.  The Veteran should be notified of this decision and of his appellate rights.

3.  Request that the Veteran submit an updated VA Form 21-8940, specifically detailing his employment since August 2010.  

4.  Make arrangements to obtain the Veteran's VA treatment records, dated from August 2016, forward, including from Bradenton Community Based Outpatient Clinic, Bay Pines VA Healthcare System.

5.  In October 2010, VA treatment records indicate the Veteran advised that he sought private treatment for erectile dysfunction.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that the Veteran would like VA to obtain.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

6.  After the above development is completed, obtain a new VA medical opinion regarding the Veteran's erectile dysfunction, as specified below.

The examiner must provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was either (i) caused by, or (ii) aggravated by, medication taken for his service-connected psychiatric disorder.

In providing the opinion, the examiner should consider the following:

*  The September 2010 VA Mental Disorders (other than PTSD and Eating Disorders) noted the mental disorder medication for the Veteran has side effects that include sexual dysfunction.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for an appropriate VA examination(s) to evaluate the issue of entitlement to TDIU.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.

The examiner should provide a full discussion addressing the impact of the Veteran's service-connected right ankle strain with degenerative joint disease and his adjustment disorder with mixed depression and anxiety and undifferentiated somatoform disorder on his occupational functioning.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


